
	

114 HR 4042 IH: Pre-K for USA Act.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4042
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide grants for high-quality prekindergarten programs.
	
	
 1.Short titleThis Act may be cited as the Pre-K for USA Act. 2.FindingsCongress makes the following findings:
 (1)The United States ranks 25th in early learning enrollment with fewer than 3 out of 10 four-year-olds enrolled in high-quality prekindergarten programs.
 (2)Studies show that children with access to high-quality prekindergarten programs are less likely to repeat a grade or drop out of high school, and more likely to succeed in their careers.
 (3)Every public dollar spent on high-quality prekindergarten programs returns $7 through a reduced need for spending on other services such as remedial education, grade repetition, and special education.
 (4)Children who attended prekindergarten are less likely to develop drug problems, commit a felony, and go to prison, and are half as likely to be arrested.
 (5)Children who attended prekindergarten usually have higher grade point averages and are more likely to attend a four-year college.
 (6)About 40 percent of school districts do not offer prekindergarten programs. (7)Over half of school districts that have pre-kindergarten programs offer only part-day programs.
 (8)Texas missed out on up to $118.48 million in Federal funding to expand prekindergarten programs. (9)Reports showed that in 2011 the Texas legislature cut approximately $5.4 billion in education funding and eliminated the $200 million in grants it offered to schools to expand prekindergarten programs from half-day to full-day.
 (10)In response to the State of Texas’ education funding cuts, certain local governments took it upon themselves to fund full-day prekindergarten programs.
 (11)For these reasons, certain localities, including local governments and local educational agencies would benefit from direct application prekindergarten Federal program funding.
			3.Prekindergarten development grants
 (a)In generalThe Secretary of Education, in consultation with the Secretary of Health and Human Services, shall award competitive grants to States, local educational agencies, or other local government entities that wish to increase their capacity and build the infrastructure within the State to offer high-quality prekindergarten programs.
 (b)Grant durationThe Secretary shall award grants under this Act for a period of not more than 3 years. Such grants shall not be renewed.
			(c)Application
 (1)In generalA Governor, or chief executive officer of a State, a local educational agency, or another local government entity that desires to receive a grant under this Act shall submit an application to the Secretary of Education at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
 (2)Development of state applicationIn developing an application for a grant under this Act, a State shall consult with the State Advisory Council on Early Childhood Education and Care and incorporate their recommendations, where applicable.
				(d)Matching requirement
 (1)In generalTo be eligible to receive a grant under this Act, a State, local educational agency, or other local government entity shall contribute for the activities for which the grant was awarded non-Federal matching funds in an amount equal to not less than 20 percent of the amount of the grant.
 (2)Non-Federal fundsTo satisfy the requirement of paragraph (1), a State, local educational agency, or other local government entity may use—
 (A)non-Federal resources in the form of State funding, local funding, or contributions from philanthropy or other private sources, or a combination of such resources; or
 (B)in-kind contributions. (3)Financial hardship waiverThe Secretary may waive paragraph (1) or reduce the amount of matching funds required under that paragraph for a State, local educational agency, or other local government entity that has submitted an application for a grant under this subsection if the State, local educational agency, or other local government entity demonstrates, in the application, a need for such a waiver or reduction due to extreme financial hardship, as determined by the Secretary.
				(e)Subgrants
 (1)In generalA State, local educational agency, or other local government entity awarded a grant under this subtitle may use the grant funds to award subgrants to eligible local entities, to carry out the activities under the grant.
 (2)SubgranteesAn eligible local entity awarded a subgrant under paragraph (1) shall comply with the requirements of this Act relating to grantees, as appropriate.
 (f)Double-Dipping preventionThe Secretary may not award a subgrant to a local educational agency or other local government entity under subsection (e) for a program in a fiscal year if the State, agency, or entity received funding for the program in such fiscal year.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$750,000,000 for fiscal year 2016; and
 (2)such sums as may be necessary for each of fiscal years 2017 through 2025. 4.DefinitionsIn this Act:
 (1)Eligible local entityThe term eligible local entity means— (A)a local educational agency, including a charter school or a charter management organization that acts as a local educational agency, or an educational service agency in partnership with a local educational agency;
 (B)an entity (including a Head Start program or licensed child care setting) that carries out, administers, or supports an early childhood education program; or
 (C)a consortium of entities described under subparagraph (A) or (B). (2)Full-dayThe term full-day means a day that is—
 (A)equivalent to a full school day at the public elementary schools in the State; and (B)not less than 5 hours.
 (3)High-quality prekindergarten programThe term high-quality prekindergarten program means a prekindergarten program supported by an eligible local entity that includes, at a minimum, the following elements based on nationally recognized standards:
 (A)Serves children who— (i)are age 4 or children who are age 3 or 4, by the eligibility determination date (including children who turn age 5 while attending the program); or
 (ii)have attained the legal age for State-funded prekindergarten. (B)Requires high staff qualifications, including that teachers meet the requirements of 1 of the following clauses:
 (i)The teacher has a bachelor’s degree in early childhood education or a related field with coursework that demonstrates competence in early childhood education;
 (ii)The teacher— (I)has a bachelor’s degree in any field;
 (II)has demonstrated knowledge of early childhood education through passage of a State-approved assessment in early childhood education;
 (III)engages in ongoing professional development in early childhood education for not less than 2 years; and
 (IV)is enrolled in a State-approved educator preparation program in which the teacher receives ongoing training and support in early childhood education and is making progress toward the completion of the program in not more than 3 years; or
 (iii)The teacher has a bachelor’s degree in any field with a credential, license, or endorsement that demonstrates competence in early childhood education.
 (C)Maintains a maximum class size of 20 children. (D)Maintains a child to instructional staff ratio that does not exceed 10 to 1.
 (E)Offers a full-day program. (F)Provides developmentally appropriate learning environments and evidence-based curricula that are aligned with the State’s early learning and development standards.
 (G)Offers instructional staff salaries comparable to kindergarten through grade 12 teaching staff. (H)Provides for ongoing monitoring and program evaluation to ensure continuous improvement.
 (I)Offers accessible comprehensive services for children that— (i)include, at a minimum—
 (I)screenings for vision, dental, health (including mental health), and development and referrals, and assistance obtaining services, when appropriate;
 (II)family engagement opportunities (taking into account home language), such as parent conferences (including parent input about their child’s development) and support services, such as parent education and family literacy services;
 (III)nutrition services, including nutritious meals and snack options aligned with requirements set by the most recent Child and Adult Care Food Program guidelines promulgated by the Department of Agriculture as well as regular, age-appropriate, nutrition education for children and their families;
 (IV)programs coordinated with local educational agencies and entities providing programs authorized under section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419 and 1431 et seq.);
 (V)physical activity programs aligned with evidence-based guidelines, such as those recommended by the Institute of Medicine, and that take into account and accommodate children with disabilities; and
 (VI)additional support services, as appropriate, based on the findings of a needs analysis; and (ii)are provided on-site, to the maximum extent feasible.
 (J)Provides high-quality professional development for staff, including regular in-class observation for teachers and teacher assistants by individuals trained in observation and which may include evidence-based coaching.
 (K)Meets the education performance standards in effect under section 641A(a)(1)(B) of the Head Start Act (42 U.S.C. 9836a(a)(1)(B)).
 (L)Maintains evidence-based health and safety standards. (4)ESEA termsThe terms local educational agency and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)SecretaryThe term Secretary means the Secretary of Education.  